DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claim 3, in the reply filed on September 22, 2021, is acknowledged. Claim 1 links inventions I-XI. Claim 2 links inventions I-VIII. 
The traversal is on the ground(s) that Invention I (one) is directed to claims 15-19 as well as to claims 1-3, because these claims are not mutually exclusive, as demonstrated by the fact that claims 3 and 15 are directed to SEQ ID NO: 15, the sequence of AhR3’DT-1.
Applicant’s traversal is found persuasive with respect to claims 15-19, and the restriction requirement between Invention I and Inventions XII-XV set forth in the restriction requirement mailed July 29, 2021 is withdrawn. Claims 15-19 are rejoined with claims 1-3, and claims 1-3 and 15-19 are examined together.
The requirement is otherwise still deemed proper and is therefore made FINAL. Claims 4-14 and 20-29 are withdrawn from consideration as being directed to nonelected inventions.

Specification
The disclosure is objected to because the specific sequence identifiers used in the specification and drawings do not correspond to the specific sequence identifiers used in the sequence listing.
For example, in the reply filed on September 22, 2021, Applicant identifies SEQ ID NO: 15 as the AhR3’DT-1 sequence. Additionally, FIG. 16 submitted July 6, 2020 depicts the nucleotide (1191 nucleotides) and amino acid (396 amino acids) sequences of AhR3’DT-1, and identifies the sequences as corresponding to SEQ ID NOs: 15 and 14 respectively. However, a review of the sequence listing submitted July 6, 2020 indicates that SEQ ID NO: 14 is a nucleotide sequence that is 40 nucleotides in length, and that SEQ ID NO: 15 is a nucleotide sequence that is 30 nucleotides in length. Additional review of the sequence listing submitted July 6, 2020 indicates that SEQ ID NO: 3 as set forth sequence listing submitted July 6, 2020 is the nucleotide sequence depicted in FIG. 16 as SEQ ID NO: 15, the nucleotide sequence of AhR3’DT-1, and that SEQ ID NO: 4 as set forth sequence listing submitted July 6, 2020 is the amino acid sequence depicted in FIG. 16 as SEQ ID NO:14, the amino acid sequence of AhR3’DT-1.
In order to overcome the objection, all of the sequence identifiers used in the specification and drawings must correspond to the same sequence identifiers used in the sequence listing, either by correction of the specification and drawings, or by correction of the sequence listing.

Claim Interpretation
In the interest of compact prosecution and in light of the lack of correspondence between the sequence identifiers used in the specification and the sequence identifiers used in the sequence listing as set forth above, and in light of Applicant’s stated intention to elect sequences corresponding to AhR3’DT-1, for the purpose of searching and applying the prior art in the first office action, claims 3 and 15 are interpreted as being directed to the nucleotide sequence set forth in the sequence listing submitted July 6, 2020 as SEQ ID NO:3, which is identified in the sequence listing, and depicted in FIG. 16, as being the nucleotide sequence corresponding to AhR3’DT-1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to a method of producing a prenylated stilbenoid in a transgenic organism, cell or tissue, the method comprising: generating a transgenic organism, cell, or tissue comprising a nucleic acid molecule comprising a sequence that encodes a polypeptide having prenyltransferase activity; adding a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid as the prenyltransferase activity to generate the transgenic organism, cell, or tissue.
Claim 2 is drawn to the method of Claim 1 wherein the stilbenoid is resveratrol.
Accordingly, the rejected claims require the presence in a transgenic organism, cell, or tissue of a nucleic acid molecule of unspecified structure that comprises a sequence that encodes a polypeptide of unspecified structure having prenyltransferase activity wherein the polypeptide adds a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid as the prenyltransferase activity. 
With respect to a nucleic acid molecule comprising a sequence that encodes a polypeptide having prenyltransferase activity that adds a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid as the prenyltransferase activity, the specification describes a single species, a prenyltransferase obtained from Arachis hypogaea (peanut) and having the designation AhR3'DT-1, AhR3'DT-1 having the nucleotide and amino acid sequences set forth in the sequence listing submitted July 6, 2020 as SEQ ID NO: 3 and SEQ ID NO: 4, which prenyltransferase adds a prenyl group to C-3' of stilbenoid compounds (abstract; paragraphs [0010], [0195]; Figures 38, 42, 57, 58, 64, 67).
The specification does not describe the structure or function of any other nucleic acid molecule that comprises a sequence that encodes any other polypeptide that has prenyltransferase activity wherein the polypeptide adds a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid as the prenyltransferase activity.
The name “prenyltransferase” and the function “adding a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid” recited in claim 1 does not impart structure to the nucleic acid molecule comprising a sequence that encodes a polypeptide recited in claim 1 because the genus of nucleic acid molecules required by claim 1 is not adequately described. See University of California v. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997), where it states:
naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, as we have previously held, a cDNA is not defined or described by the mere name "cDNA," even if accompanied by the name of the protein that it encodes, but requires a kind of specificity usually achieved by means of the recitation of the sequence of nucleotides that make up the cDNA.  See Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.

Further, at the time of filing, prenyltransferases were known to be members of a large superfamily of proteins that have different substrates and that participate in a wide variety of biological processes (See, e.g. Li. Bringing Bioactive Compounds into Membranes: The UbiA Superfamily of Intramembrane Aromatic Prenyltransferases. Trends Biochem Sci. 2016 Apr;41(4):356-370. Epub 2016 Feb 24), such that the general designation “prenyltransferase” is not indicative of a structure that performs the specific function of adding a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid. 
Given the breath of the claims that allows for the presence in a transgenic organism, cell, or tissue of a broad genus of nucleic acid molecules of unspecified structure that comprise a sequence that encodes a polypeptide of unspecified structure having prenyltransferase activity wherein the polypeptide adds a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid as the prenyltransferase activity, given the extremely limited disclosure of only a single species within the required genus of nucleic acid molecules, and given that prenyltransferases are members of a large superfamily of proteins that have different substrates and that participate in a wide variety of biological processes such that the general designation “prenyltransferase” is not indicative of a structure that performs the specific function of adding a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid, one skilled in the art would not recognize that the applicant was in possession of the claimed invention as a whole at the time of filing. Further, Applicant has not described a representative number of species falling within the scope of the required genus, or the structural features unique to the genus that are correlated with the function of adding a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and claims 2-3 dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is indefinite because a step of adding a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid will not result in the generation of a transgenic organism, cell, or tissue.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 is indefinite because it is unclear whether or how the transgene comprising a nucleic acid molecule comprising the sequence as set forth in SEQ ID NO: 15 comprised by the transgenic organism, cell, or tissue in claim 3 is related to a nucleic acid molecule comprising a sequence that encodes a polypeptide having prenyltransferase activity in claim 1, since a nucleic acid molecule comprising the sequence as set forth in SEQ ID NO: 15 also appears to be intended to encode a polypeptide having stilbenoid prenyltransferase activity (e.g. see claim 15). In other words, it is unclear whether the transgene in claim 3 is the same as the nucleic acid molecule in claim 1, or whether the transgene in claim 3 represents an additional nucleic acid molecule.

Claim 15, and claims 16-19 dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 is indefinite because the sequence as set forth in SEQ ID NO:15 in the sequence listing submitted July 6, 2020 cannot encode a polypeptide having stilbenoid prenyltransferase activity, because the sequence as set forth in SEQ ID NO:15 in the sequence listing submitted July 6, 2020 is too short (30 nucleotides) to encode this type of polypeptide.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al. Transgenic peanut plants obtained by particle bombardment via somatic embryogenesis regeneration system. Cell Res. 2001 Jun;11(2):156-60. 
Claim 1 is drawn to a method of producing a prenylated stilbenoid in a transgenic organism, cell or tissue, the method comprising: generating a transgenic organism, cell, or tissue comprising a nucleic acid molecule comprising a sequence that encodes a polypeptide having prenyltransferase activity; adding a dimethylallyl pyrophosphate to the C-3’ position of a stilbenoid as the prenyltransferase activity to generate the transgenic organism, cell, or tissue.
Claim 2 is drawn to the method of Claim 1 wherein the stilbenoid is resveratrol.
	Deng et al. teach the generation of a transgenic organism (Arachis hypogaea). The transgenic Arachis hypogaea inherently comprises a gene that is a nucleic acid molecule comprising a sequence that encodes a polypeptide having prenyltransferase activity that adds a dimethylallyl pyrophosphate to the C-3’ position of a resveratrol as the prenyltransferase activity, as evidenced by Yang et al. Stilbenoid prenyltransferases define key steps in the diversification of peanut phytoalexins. J. Biol. Chem. 2018 Jan 5;293(1):28-46. Epub 2017 Nov 20. Accordingly, Deng et al. anticipate claims 1 and 2. 
The amendment of claim 1 to indicate that the transgenic organism, cell, or tissue is transgenic for the nucleic acid molecule comprising a sequence that encodes a polypeptide having prenyltransferase activity would overcome this rejection.

Remarks
Claims 3 and 15-19 are deemed free of the prior art, due to the failure of the prior art to teach or suggest the generation of a transgenic organism, cell or tissue comprising a transgene comprising a nucleic acid molecule comprising the nucleotide sequence set forth in the sequence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662